Title: To James Madison from Thomas Truxtun, 6 September 1807
From: Truxtun, Thomas
To: Madison, James



Sir,
Philadelphia 6th. Sepr. 1807.

As it is possible you are not Acquainted with all the important Naval Transactions at Norfolk, that may hereafter come unexpectedly before You, as connected with Your functions, as Secy. of State, I have taken the liberty to give herein an Extract of a letter lately received by me from one of the Most Correct and respectable Gentlemen in the borough of Norfolk.  I do not make any observations myself as respects these transactions, having Nothing More in view than to Apprize you of them, Especially as I have understood that Admiral Berkeley is taking much pains to exculpate himself, from the disgrace that ought to attend his late outrageous Conduct.  In the hope that My Motives will be considered only as they are intended, Namely, to Serve by this information, if heretofore my Communication is unknown to you, I have the honor to be Sir with great respect & Esteem Your very Obt humble Servt.

Thomas Truxtun.

